DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.

Response to Amendment
Arguments/amendments were filed 4/23/2021. Currently claims 1 and 30 are amended. Claims 1-44 are pending and are being addressed in this action. Claims 4-8, 12-18, 21 and 37-42 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-3, 9-11, 19, 22-23, 25-27, 30-36 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5,752,970) in view of Truval (20120016411).

As to claim 1, Yoon discloses: An implantable prosthesis (22) in combination with a trocar (38), the combination comprising: a trocar (38) with a proximal end and a distal end; a prosthesis (22) removably mountable along an outer surface of the trocar (see figures 3-4), the prosthesis including a tubular body having a proximal end and a distal end (see figure 4), a respective opening at each of the proximal end and the distal end of the tubular body (opening at both ends where trocar passes through), and a prosthesis channel extending between the proximal end and the distal end of the tubular body (see figures 3-4), wherein the prosthesis includes a delivery configuration where the prosthesis is removably mounted along the outer surface of the trocar (figure 3) and a deployed configuration where the prosthesis is completely removed from the trocar (figure 4), wherein, in the deployed configuration, the opening at the distal end of the tubular body (seen at 26) is cinched such that the opening at the distal end of the tubular body is smaller than the opening at the proximal end of the tubular body (see figures 3-4, distal opening closes when trocar is removed), the proximal end of the tubular body remaining open in the deployed configuration (see figure 4), and wherein the opening at the distal end of the tubular body is smaller in the deployed configuration than in the delivery configuration (seen to be smaller because it is closed).
.
In the same field of endeavor, namely prosthesis deployment trocars, Truval teaches that using a trocar (40) with a respective opening at each end (see figures 10A-10B), and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar to deliver a prosthesis (20) on the outside of the trocar is well known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar delivery mechanism of Yoon that allows the user to both open a passage and deliver a medical device into the passage, for the hollow trocar mechanism of Truval since these delivery mechanisms perform the same function of delivering a detachable medical instrument to a target site. Simply substituting one delivery trocar means for another would yield the predicable result of allowing delivery of a medical device to a target location. See MPEP 2143.

As to claim 2, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein, in the delivery configuration, the opening at the distal end of the tubular body is the same size as the opening at the proximal end of the tubular body (see figure 3 of Yoon).



As to claim 9, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the tubular body includes one or more attachment members (24 of Yoon) arranged to attach the prosthesis to a tissue surrounding a trocar tract (see figures 3-4 of Yoon).

As to claim 10, the combination of Yoon and Truval disclose the invention of claim 9, the combination further discloses: wherein the one or more attachment members are located at a portion at or near the distal end of the tubular body. Examiner notes the term “near” is a relative term that is determined by the relative pieces in question. It defined by Merriam Webster as “within a short distance”. Here, the proximal end and distal ends of the device are seen to be within a short distance of each other and thus the attachment members are considered near the distal end.  

As to claim 11, the combination of Yoon and Truval disclose the invention of claim 10, the combination further discloses: wherein the one or more attachment members are located around at least a portion of a perimeter of the portion at or near the distal end of the tubular body. Examiner notes the term “near” is a relative term that is determined by the relative pieces in question. It defined by Merriam Webster as “within a short distance”. Here, the proximal end and distal ends of the device are seen 

As to claim 19, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the tubular body includes an adhesive (25 of Yoon) arranged to attach the tubular body to a tissue surrounding a trocar tract (see figure 4 of Yoon).

As to claim 22, the combination of Yoon and Truval disclose the invention of claim 19, the combination further discloses: wherein the adhesive is applied to a portion of an exterior surface of the tubular body (see figure 4 of Yoon). Examiner notes 24 is part of the exterior surface.

As to claim 23, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the tubular body is stretchable. Examiner notes the materials used for 26 are seen to be stretchable since they are elastomeric in nature (see col 4 lines 1-15). Examiner notes the claim does not require the entire body to be stretchable. 

As to claim 25, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein, in the delivery configuration, the distal end of the tubular body covers the distal end of the trocar (see figure below). 



    PNG
    media_image1.png
    801
    420
    media_image1.png
    Greyscale

As to claim 26, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the prosthesis channel extends between the opening at the proximal end of the tubular body and the opening at the distal end of the tubular body (see figures 3-4 of Yoon).

As to claim 27, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the trocar includes an integrally formed trocar. Examiner notes 40 is seen as made of one piece and thus integrally formed. 

As to claim 30, Yoon discloses: A method comprising: providing a trocar (38) with a proximal end and a distal end (see figures 3-4); removably mounting a prosthesis (22) along an outer surface of the trocar (see figures 3-4), the prosthesis having a tubular body with a distal end and a proximal end (figures 3-4), a respective opening at each of the proximal end and the distal end of the tubular body (openings that trocar pass through see figure 3), and a prosthesis channel extending between the proximal end and the distal end of the tubular body (where trocar apses through), wherein the prosthesis includes a delivery configuration (figure 3) where the prosthesis is removably mounted along the outer surface of the trocar and a deployed configuration (figure 4) where the prosthesis is completely removed from the trocar, wherein, in the deployed 9133520.1Application No.: 15/935,7936 Docket No.: 1)0188.70313US01 After Final Office Action of December 28, 2020configuration, the opening at the distal end of the tubular body is smaller than the opening at the proximal end of the tubular body (smaller because the opening is closed), the proximal end of the tubular body remaining open in the deployed configuration (see figures 3-4).
Yoon fails to directly disclose: the trocar having a respective opening at each end, and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar delivery mechanism of Yoon that allows the user to both open a passage and deliver a medical device into the passage, for the hollow trocar mechanism of Truval since these delivery mechanisms perform the same function of delivering a detachable medical instrument to a target site. Simply substituting one delivery trocar means for another would yield the predicable result of allowing delivery of a medical device to a target location. See MPEP 2143.

As to claim 31, the combination of Yoon and Truval disclose the invention of claim 30, the combination further discloses: inserting the trocar along a tract through tissue (see figures 3-4 of Yoon), wherein the prosthesis is in the delivery configuration (see figures 3-4 of Yoon).

As to claim 32, the combination of Yoon and Truval disclose the invention of claim 31, the combination further discloses: removing the trocar from the tract (figure 4 of Yoon).



As to claim 34, the combination of Yoon and Truval disclose the invention of claim 33, the combination further discloses: forming a seal at the tract (via distal flaps at the end of the device of Yoon). Col 5 lines 1-10

As to claim 35, the combination of Yoon and Truval disclose the invention of claim 34, the combination further discloses: wherein the seal includes a fluid-tight seal (col 5 lines 1-10).

As to claim 36, the combination of Yoon and Truval disclose the invention of claim 35, the combination further discloses: wherein forming a fluid tight seal includes closing the opening at the distal end of the tubular body (flaps are at distal end see figures 3-4).

As to claim 43, the combination of Yoon and Truval disclose the invention of claim 31, the combination further discloses: further comprising attaching the tubular body to tissue surrounding the tract via an adhesive (25, see figures 3-4 and col 3 lines 55-65 of Yoon).

. 

Claim 1-3 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over  an alternate interpretation of Yoon (5,752,970) in view of Truval (20120016411).

As to claim 1, Yoon discloses: An implantable prosthesis (22) in combination with a trocar (38), the combination comprising: a trocar (38) with a proximal end and a distal end; a prosthesis (22) removably mountable along an outer surface of the trocar (see figures 3-4), the prosthesis including a tubular body having a proximal end and a distal end (see figure 4), a respective opening at each of the proximal end and the distal end of the tubular body (opening at both ends where trocar passes through), and a prosthesis channel extending between the proximal end and the distal end of the tubular body (see figures 3-4), wherein the prosthesis includes a delivery configuration where the prosthesis is removably mounted along the outer surface of the trocar (figure 3) and a deployed configuration where the prosthesis is completely removed from the trocar (figure 4), wherein, in the deployed configuration, the opening at the distal end of the tubular body (seen at 26) is cinched such that the opening at the distal end of the tubular body is smaller than the opening at the proximal end of the tubular body (see the proximal end of the tubular body remaining open in the deployed configuration (see figure 4), and wherein the opening at the distal end of the tubular body is smaller in the deployed configuration than in the delivery configuration (seen to be smaller because it is closed).
Yoon fails to directly disclose: the trocar having a respective opening at each end, and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar.
In the same field of endeavor, namely prosthesis deployment trocars, Truval teaches that using a trocar (40/41 assembly) with a respective opening at each end (see figures 10A-10B), and a trocar channel extending between the proximal opening and the distal opening for passing one or more surgical instruments through the trocar to deliver a prosthesis (20) on the outside of the trocar is well known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the trocar delivery mechanism of Yoon that allows the user to both open a passage and deliver a medical device into the passage, for the hollow trocar and catheter mechanism of Truval since these delivery mechanisms perform the same function of delivering a detachable medical instrument to a target site. Simply substituting one delivery trocar means for another would yield the predicable result of allowing delivery of a medical device to a target location. See MPEP 2143.

As to claim 2, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein, in the delivery configuration, the opening 

As to claim 3, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein, in the deployed configuration, the opening at the distal end of the tubular body is closed (see figure 4 of Yoon).

As to claim 28, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the trocar includes a trocar (41) and cannula (42) assembly. See figures 8-9 of Truival. 

As to claim 29, the combination of Yoon and Truval disclose the invention of claim 1, the combination further discloses: wherein the trocar includes a cannula (42 f Truval).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5,752,970) and Truval (20120016411) as applied to claim 19 above, further in view of Pribabic (20120209078).

As to claim 20, the combination of Yoon and Truval disclose the invention of claim 19, the combination fails to directly disclose: wherein the adhesive is moisture activated. Yoon does however explain that any medical adhesive can be used (col 8 lines 15-25). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the adhesive in Yoon that allows the devices attachment to tissue, for the moisture activated adhesive of Truval since these medical adhesives perform the same function of facilitating the attachment of a medical access devices to target tissue. Simply substituting one adhesive means for another would yield the predicable result of allowing the securement of the access device to tissue. See MPEP 2143.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (5,752,970) and Truval (20120016411) as applied to claim 1 above, further in view of Kleyman (20120190933).

As to claim 24, the combination of Yoon and Truval disclose the invention of claim 1, the combination fails to directly disclose: wherein the tubular body is coated or impregnated with an active pharmaceutical ingredient.
In the same field of endeavor, namely medical access devices, Kleyman teaches its well-known to coat the outside surface of the medical access device with a bioagent or ant infection agents (paragraph 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the bioagent/ anti-infection coating of 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771